Citation Nr: 0104017	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955, and from September 1957 to February 1959.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the Los Angeles, California, Regional Office 
(RO), which denied service connection for a right shoulder 
disorder and a left shoulder disorder.  The veteran perfected 
a timely appeal to both of these issues.

The veteran was afforded a personal hearing before the 
undersigned Member of the Board sitting at the Los Angeles, 
California, RO in April 1999.

In September 1999, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claims has been continued, the case has 
been returned to the Board for further appellate 
consideration.


REMAND

A review of the claims file reflects that service medical 
records for the veteran's first period of active service in 
the U.S. Air Force were not available for review.  A VA Form 
70-3101-4 (Request For Information), dated in November 1996, 
noted that the records may have possibly been destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
Additionally, correspondence from the NPRC dated in February 
1998 indicated that the search for records through the 
Surgeon General's Office (SGO) from the Air Force in Laredo, 
Texas, was negative.

Service medical records associated with the veteran's second 
period of active service in the U.S. Coast Guard, were 
available for review.  In particular, a Report of Medical 
Examination, dated in August 1957, prior to entry, noted the 
veteran's reported history of having dislocated his right 
shoulder while in the U.S. Air Force.  On subsequent clinical 
evaluation, there were no residual sequelae found.  Medical 
records dated in July and August 1958, reflected the 
veteran's treatment for a dislocation of his left shoulder.  
At separation, a Report of Medical Examination, dated in 
January 1959, noted that the veteran had previously 
dislocated his shoulder but, on clinical evaluation, had a 
full range of motion, equal strength, and no disability.

Thereafter, post-service treatment records from the VA 
Medical Center (VAMC) at Long Beach, dated from June 1973 to 
February 1998, reflected the veteran's treatment for left 
shoulder pain in September 1992, which included an assessment 
of left shoulder bursitis.  A treatment record dated in 
October 1992 revealed that the veteran received a lidocaine 
injection for complaints of left shoulder pain.  The 
veteran's pain was noted to have resolved.  A treatment 
record dated in February 1996 noted the veteran taking 
Acetaminophen with Codeine for pain.  A June 1997 treatment 
record revealed a diagnosis of joint shoulder pain, for which 
the veteran was taking Tylenol 3.  A radiographic study of 
the veteran's shoulders in September 1997 revealed no 
significant arthritic changes or evidence of dislocation or 
subluxation.

During his Travel Board Hearing in April 1999, the veteran 
testified that he was treated for shoulder pain at the VAMC 
in Long Beach, California, following his discharge from the 
Air Force in 1955, and from the Coast Guard in 1959. He 
stated that he had incurred no further injuries to his 
shoulders following service, and that he had been told by a 
doctor at the VAMC in Long Beach, California, that his 
bilateral shoulder pain was the result of bones in each 
shoulder rubbing together.

In a VA medical statement received in May 2000, the examiner 
noted that he has been treating the veteran for the past one 
and a half years at the VA Hospital in Long Beach, 
California.  The examiner concluded that the veteran has 
diagnoses of degenerative joint disease, otherwise known as 
osteoarthritis, and moderate involvement of his shoulder 
joints, which on X-ray shows bilateral acromioclavicular 
joint disease.  The examiner indicated that the veteran needs 
daily analgesic medications consisting of systemic and 
topical medications.

The record reflects that the veteran has not been afforded a 
Department of Veterans Affairs (VA) orthopedic examination in 
regard to the alleged right and left shoulder disorders, and 
the record includes no competent medical evidence which 
establishes a nexus between the right and left shoulder 
disorders and service.

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include affording him an appropriate VA 
examination, in which the examiner offers an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has any 
disorders of the right and left shoulders that can reasonably 
be related to his military service.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 
401, 405 (1991).

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Moreover, prior to having the veteran undergo further 
evaluation, the RO should obtain and associate with all 
outstanding pertinent treatment records, so that the 
examiner's review of the veteran's pertinent medical history 
is an informed one.  The record reflects that the veteran has 
received outpatient treatment for his right and left shoulder 
disorders at the VAMC in Long Beach, California.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain and associate with the 
claims file any other outstanding pertinent medical records 
identified by the veteran.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Long Beach, California, dated since May 
2000; as well as from any other source or 
facility identified by the veteran.  If 
any requested records are unavailable, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

Specifically, the veteran should be asked 
to provide the names and addresses of all 
physicians or medical care providers who 
treated him for any right and left 
shoulder disorders since his separation 
from service.  Copies of pertinent 
medical records should be requested from 
each source adequately identified by the 
veteran.

It is essential that the search for 
additional records be fully documented in 
the claims file.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the veteran and 
provide him another opportunity to submit 
information about all post service 
treatment and examinations, private and 
VA, that he has received related to a 
right shoulder disorder and a left 
shoulder disorder.  He should be asked to 
provide a detailed history of his 
employment, including the names and 
addresses of his employers, since his 
separation from service so that any 
employment examinations, or evidence 
relating to any workers' compensation or 
insurance claims can be obtained.  The RO 
should then attempt to obtain copies of 
all records, not already included in the 
claims folder, referable to any 
identified treatment and associate these 
records with the veteran's claims file.  
Any authorization necessary for the 
release of additional documents shall be 
obtained from the veteran.

3.  After all the development requested 
about has been undertaken, with 
unsuccessful attempts fully documented, 
the RO should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of any ascertainable 
right and left shoulder disorders.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  
Following examination of the veteran and 
review of his pertinent medical history, 
it is requested that the examiner render 
an opinion as to whether it is as least 
as likely as not that the veteran 
currently has disorder of the right 
shoulder and of the left shoulder that 
can be attributed to his period of 
service, to include any injuries 
sustained in service or symptomatology 
reported therein.  Additionally, while 
the veteran's history should be reviewed, 
careful attention should be directed to 
the findings contemporaneously recorded 
in the service medical records and post-
service period.

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC)).  In so doing, the RO should 
weigh each item of evidence, and 
determine the veteran's credibility when 
matched against the medical records, lay 
statements, etc.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought by the veteran 
continues to be denied, the RO must 
furnish to him and his representative a 
SSOC and give him the appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


